internal_revenue_service index nos department of the treasury washington d c person to contact teleohone number refer reply to cc dom fi p plr-101710-99 date may legend fund a fund b fund c fund d trust state x adviser accounting firm year year year year month month date date plr-101710-99 date date date date date this responds to a letter dated date the funds subsequent correspondence submitted on behalf of funds a and d sec_855 of the internal_revenue_code to treat dividends distributed after the close of a taxable yéar as having been paid during that taxable_year be considered timely filed pursuant to sec_301_9100-3 of the procedure and administration regulations c each fund requests that its election under and b facts trust is a state x business_trust registered as an open-end management investment_company under the investment_company act of trust's investment adviser is adviser u s c sec_80a-1 et geg as amended a series_fund of trust within the meaning of of the code each fund is sec_851 to be treated as a regulated_investment_company ric under subchapter_m of the code and has operated in a manner intended to qualify it accounting for tax and financial_accounting purposes and has a fund a was established in year fund b was june year-end fund c and fund d were both established established in year in year each fund uses the accrual_method of each fund has previously elected a ric as trust has an investment advisory and administration among other things adviser is agreement with adviser responsible for the timely filing of all tax returns for each for the tax_year ended date adviser intended to file or fund cause to be filed for each fund an extension request on form_7004 the due_date for filing each fund's federal_income_tax by date further each fund intended to make elections under return to treat certain dividends_paid after the close of sec_85s5 a taxable_year as having been paid during the taxable_year effective for its taxable_year that ended date its fund first hired accounting firm in month year for a representative of adviser and the the tax_year ended date accounting firm agreed that accounting firm would prepare tax plr-101710-99 the matter of extensions was not specifically staff of the accounting firm erroneously assumed that filings addressed extensions would be prepared by adviser erroneously assumed that extensions would be prepared by the accounting firm because of these faulty assumptions both adviser and the accounting firm failed to file any extension requests for the funds by date staff of adviser when the accounting firm realized that neither it nor adviser had prepared extension requests for the funds for the tax_year ended date the accounting firm filed each fund's year federal_income_tax return on date before the date due_date that would have applied to such filings had extensions been timely filed the accounting firm informed adviser in accordance with their intention to make the election under sec_855 for the taxable_year ended date fund b fund and fund d declared the amount of their annual dividends on date pursuant to a resolution of the board_of directors passed on date dividends were declared and paid to the shareholders of fund a by date fund b fund c and fund d in month year dividends were paid to the shareholders of law and analysis sec_855 of the code provides that if a ric - declares a dividend prior to the time prescribed by law for the filing of its return for a taxable_year including the period for any extension of time granted for filing such return and distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration the amount so declared and distributed shall the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided in subsections b and d c to the extent sec_1_855-1 of the income_tax regulations sets forth the method of making the election and provides that the election must be made in the return filed by the ric for the taxable_year sec_301_9100-1 of the procedure and administration regulations provides in part discretion to grant a reasonable extension of time to make a that the commissioner has plr-101710-99 regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e h and i g sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b through iii for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 when a taxpayer applies of holding based upon the facts presented and representations made by each fund we hold that each fund has demonstrated good cause for the granting of relief under sec_301_9100-3 accordingly each fund will be treated as having made a timely election under sec_855 a of the code on its federal_income_tax return filed for the tax_year that ended date no opinion is expressed as to whether each fund's tax_liability is not lower in the aggregate for the year to which the election applies than each fund's tax_liability would have been if the election had been timely made taking into account the time_value_of_money returns involved the district director's office will determine each fund's tax_liabilities for the year involved district director's office determines that each fund's liability is lower effect that office will determine the federal_income_tax upon audit of the federal_income_tax if the this ruling is limited to the timeliness of each fund's this ruling does not relieve each fund from any election penalty that it may owe as federal_income_tax returns on time upon above no opinion is expressed or implied as excise or income_tax consequences regarding each fund particular no opinion is expressed or implied whether each fund a result of its failure_to_file its except as specifically ruled to any federal in plr-101710-99 -s- qualifies as a ric that is taxable under subchapter_m part the code of this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent sincerely yours kons b rsointe assistant chief_counsel financial institutions and products enclosures copy of this letter copy of sec_6110 purpose sec_2
